DETAILED OFFICE ACTION

	Applicant response filed 07/29/2020 is acknowledged. 

Election/Restrictions
Applicant's election with traverse of Species I-A in the reply filed on 07/29/2020 is acknowledged. The traversal is on the ground(s) that Group II does not present an undue burden of search. This is not found persuasive because The Election Requirement is based on a Lack of Unity analysis under PCT Rule 13.1. As such no consideration or weight is provided in the analysis for an undue burden of search. Therefore, applicant argument is moot with regard to the Lack of Unity analysis applied in the previous Office action.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7, 11-16, and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group of invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/29/2020.
Claims 6, 9, 10, and 17 have been cancelled by applicant. 
	Claims 1-5 and 8 are currently under examination.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/30/2018, 02/20/2018, and 05/31/2019 have been considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.
The instant claims are directed to a method of determining an antimicrobial drug resistance profile for a microorganism. The recited process comprises the steps of obtaining or providing a first data set of gene sequences of a first data set of gene sequences of a microorganism wherein at least a part of the gene sequences of the first data set are assembled, analyzing the gene sequences of the first data set for genetic variants to obtain a third data set of genetic variants, providing a second data set of antimicrobial drug resistant and/or susceptibility of the plurality of clinical isolates of the microorganism, correlating the third data set with the second data set and statistically analyzing the correlation, and determining the genetic sites in the genome of the microorganism with the antimicrobial drug resistance. 
Therefore, first, the instant claims expressly recite a series of mental and computational steps that are directed subject matter falling within the judicial exception category of an abstract idea. Further, the instant claims are directed to a natural phenomenon represented by the correlation between the genetic sites in the genome of a microorganism associated with antimicrobial drug resistance. 

“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).” (Precedential CAFC decision: Digitech Image Technologies, LLC. v. Electronics for Imaging, Inc., decided July 11, 2014).

“A claim that directly reads on matter in the three identified categories is outside section 101. Mayo, 132 S. Ct. at 1293. But the provision also excludes the subject matter of certain claims that by their terms read on a human-made physical thing (“machine, manufacture, or composition of matter”) or a human-controlled series of physical acts (“process”) rather than laws of nature, natural phenomena, and abstract ideas. Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded categories and (b) “the additional elements” do not supply an “inventive concept” in the physical realm of things and acts—a “new and useful application” of the ineligible matter in the physical realm—that ensures that the patent is on something “significantly more than” the ineligible matter itself. Alice, 134 S. Ct. at 2355, 2357 (internal quotation marks omitted); see Mayo, 132 S. Ct. at 1294, 1299, 1300. This two-stage inquiry requires examination of claim elements “both individually and ‘as an ordered combination.’” Alice, 134 S. Ct. at 2355.” (Precedential CAFC decision: Buysafe Inc. v. Google Inc., decided September 3, 2014).

The instant claims fail to integrate claimed judicial exception into a practical application. Practicing the claims only results in an abstract determination of a natural correlation between the genetic sites in the genome of a microorganism with the antimicrobial drug resistance. Such a result only produces new information and does not provide for a practical application in the realm of physical things and acts, i.e., the claims do not use the information generated by the judicial exception to effect any type of change.
The instant claims do recite the data gathering steps of “obtaining or providing a first data set of gene sequences of a first data set of gene sequences of a see MPEP § 2106.05(g) (“[a]n example of pre-solution activity is a step of gathering data for use in a claimed process.”)), that does not apply the abstract idea in a meaningful way, but instead simply “generally link[s] the use of a judicial exception to a particular technological environment or field of use.” Revised Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2016.05(h)); see also In re Grams, 888 F.2d 835, 840 (Fed. Cir. 1989) (“The presence of a physical step in the claim to derive data for the algorithm will not render the claim statutory.”).
The instant claims do not recite additional elements that amount to something significantly more than the judicial exception itself. 
For these reasons, the instant claims are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The instant claims are directed to a method of determining an antimicrobial drug resistance profile for a microorganism. The recited process comprises the steps of obtaining or providing a first data set of gene sequences of a first data set of gene 
Confusingly, the generic steps of “analyzing the gene sequences of the first data set for genetic variants to obtain a third data set of genetic variants” amounts to a step-plus-function element wherein the claim recites a generic step of “analyzing” followed by the functional result of “a third data set of genetic variants”. There is now recitation in the claims for how the generic act of “analyzing” accomplishes said functionally defined result of obtaining a third set of genetic variants. At best, the claims assert that the first data set for genetic variant contains information useful in determining a third set of genetic variants. However, there is no recitation of the analytical steps involved in deriving the expected result of “a third data set of genetic variants.”
Similarly, the instant claims recite the step of “determining the genetic sites in the genome of the microorganism with the antimicrobial drug resistance.” This causes the metes and bounds of the instant claims to be indefinite because again the claims only recite the analytical result to be achieved from the input data of “a second data set of antimicrobial drug resistant and/or susceptibility of the plurality of clinical isolates of the microorganism” and “correlating the third data set with the second data set and statistically analyzing the correlation”. 

Therefore, the functionally defined generic steps cause the metes and bounds of the instant claims to be indefinite because there is no corresponding disclosure of defining process step elements that achieve said functionally defined results as set forth above. .

	In light of the indefiniteness issues set forth above in the rejections under 35 USC 112(b), a full search of the prior art cannot be conducted at this time in prosecution with regard to applying prior art under 35 USC 102 and 103. The instant claims only define a series of computational results and determinations to be achieved based upon input data. As such, the examiner cannot determine at this time in prosecution what actual process steps are carried out by a “computer device” and what computer implemented algorithms must be taught in the prior art that would either anticipate or render obvious the claims in their current form. While it is understood from the claims what input datum is to be provided to a “computer device” and what functionally defined results are to be achieved by said “computer device”, how applicant has configured/programmed an otherwise generic computer device to achieve said functionally defined results is left undefined and unbounded in the instant claims.


:
	US Pat. No. 7,846,659 (12, 2010) Cronin et al. 
	US Pat. No. 7,803,902 (09, 2010) Amin, et al. 
	US Pat. No. 8,071,732 (12, 2011) Gaiger, et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S DEJONG whose telephone number is (571)272-6099.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/ERIC S DEJONG/Primary Examiner, Art Unit 1631